Citation Nr: 1009104	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  05-22 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and her son

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to July 
1945.  The Veteran died in September 2003.  The appellant is 
the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In September 2008, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it has returned to the 
Board for appellate review. 

In July 2008, the appellant testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in October 2003; the immediate cause of 
death was chronic renal failure due to diabetes mellitus with 
coronary artery disease, peripheral vascular disease, 
hypertension, and osteomyelitis listed as other significant 
conditions.

2. At the time of the Veteran's death, service connection was 
in effect for posttraumatic stress disorder (PTSD), evaluated 
as 100 percent disabling; frozen left shoulder, residual of 
gunshot wound, evaluated as 30 percent disabling; scar of the 
left shoulder, residual of shell fragment wound, evaluated as 
10 percent disabling; and residuals of GSW to the left hand, 
evaluated noncompensably.  

3. The Veteran was in receipt of a total disability rating 
due to individual unemployability (TDIU rating) from October 
30, 1996. 

4. Chronic renal failure and diabetes mellitus were not 
present in service or shown to be causally and etiologically 
related to any disease incident or injury in service, and 
diabetes mellitus did not manifest to a compensable degree 
within one year of discharge from service.

5. Resolving all reasonable doubt in the appellant's failure, 
the Veteran's acute renal failure during his October 2000 
hospitalization constituted an additional disability.  

6. The Veteran's acute renal failure was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.


CONCLUSIONS OF LAW

1. Chronic renal failure and diabetes mellitus were not 
incurred in or aggravated by active service, and were not 
related to service connected disability and diabetes mellitus 
is not presumed to have been caused or aggravated by service; 
a disability incurred in or aggravated by service or 
etiologically related to a service-connected disability did 
not cause or contribute to cause the Veteran's death.  38 
U.S.C.A. 
§§ 1101, 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 
3.310, 3.312 (2009).

2. Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the cause of the Veteran's death is not 
established.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board 
in September 2008.  The United States Court of Appeals for 
Veterans Claims (Court) has held "that a remand by this 
Court or the Board confers on the Veteran or other claimant, 
as a matter of law, a right to compliance with the remand 
orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The purpose of the September 2008 remand was to achieve 
further development of the claim, namely to request that the 
appellant identify additional relevant treatment records and 
to request treatment records from the Beckley VA facility.  A 
review of the post remand record shows that letters were sent 
to the appellant in October 2008 and January 2009 asking that 
she identify and authorize release, if necessary, all records 
she believed were pertinent to the Veteran's renal failure.  
The appellant did not respond to the request.  Also in 
January 2009, a request for treatment records was sent to the 
Beckley VA facility, which yielded a response that no records 
for the Veteran were retrievable.  Therefore, the Board 
determines that the RO/AMC substantially complied with the 
Board's orders in the September 2008 remand, and that the 
Board may now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court held that VCAA notice requirements 
also apply to the evidence considered in determinations of 
the degree of disability and effective date of the disability 
once service connection has been established.  

Further, while the appeal was pending, the Court issued a 
decision with regard to the content of VCAA notices relevant 
to DIC claims.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  In Hupp¸ the Court held that a notice with regard to 
a claim for DIC benefits must include (1) a statement of the 
conditions (if any) for which the Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected disability 
and (3) a explanation of the evidence and information 
required to substantiate a DIC claim based on a disorder not 
yet service connected.  Additionally, if the claimant raises 
a specific issue regarding a particular element of the claim, 
the notice must inform the claimant of how to substantiate 
the assertion, taking into account the evidence submitted in 
connection with the application.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the appellant was provided with a VCAA 
notification letter in October 2003, prior to the initial 
unfavorable AOJ decision issued in January 2004.  
The Board observes that the pre-adjudicatory VCAA notice 
informed the appellant of the type of evidence necessary to 
establish service connection for the cause of the Veteran's 
death, the basic eligibility requirements for DIC benefits, 
how VA would assist her in developing her claims, and her and 
VA's obligations in providing such evidence for 
consideration.  The appellant was not informed of the 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 1151 until a July 2005 letter, and a May 2008 letter first 
discussed the elements of notice required by the Court in 
Dingess/Hartman and Hupp.

The Board acknowledges the untimely nature of the July 2005 
and May 2008 letters, but finds that no prejudice to the 
appellant has resulted.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  In this regard, the Board notes 
that as a matter of law, providing the appellant with VCAA-
compliant notice prior to a readjudication "cures" any 
timing problem resulting from any deficiency in notice 
content or the lack of notice prior to an initial 
adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007), citing Mayfield v. Nicholson, 444 F.3d 1328, 1328 
(Fed. Cir. 2006).  A statement of the case (SOC) and 
supplemental statement of the case (SSOC) constitute 
"readjudication decisions" that comply with all due process 
requirements if preceded by adequate VCAA notice.  See 
Mayfield, 499 F. 3d.  In the present case, subsequent to the 
July 2005 and May 2008 letters, the appellant's claims were 
readjudicated and SSOCs issued.  Therefore, the Board 
concludes that the timing deficiency of notices sent in this 
case was rectified by subsequent readjudication.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.
VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the appellant's claims and obtaining a 
VA opinion.  The Veteran's service treatment records, and 
September 2009 and October 2009 opinions from a cardiologist 
and nephrologist with the Veteran's Health Administration 
(VHA), respectively, were reviewed by both the AOJ and the 
Board in connection with adjudication of the claims. 

The Board notes that one of the reasons for the September 
2008 remand was so the appellant could inform VA of 
additional records that should be obtained prior to further 
adjudication.  The appellant did not respond to this request.  
As the Court stated in Wood v. Derwinski, "[t]he duty to 
assist is not always a one-way street.  If [an appellant] 
wishes help, [s]he cannot passively wait for it in those 
circumstances where [s]he may or should have information that 
is essential in obtaining the putative evidence."  1 Vet. 
App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also 
Wamhoff v. Brown, 8 Vet. App. 517 (1996).  As the appellant 
did not respond to VA's request for additional information, 
the Board determines that VA is not obligated to further seek 
out any outstanding, relevant records.  As such, the Board 
finds that VA satisfied its duty to assist the Veteran in 
attempting to obtain available, relevant records.

With regard to the VA opinions, the Board notes that once VA 
undertakes to obtain a VA opinion, it must ensure that the 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In this case, the VHA specialists reviewed the 
claims file and noted relevant documents in service treatment 
records and post-service treatment evidence prior to offering 
negative opinions in response to the questions posed.  The 
Board observes that the opinions provided were supported by a 
rationale based on all the available evidence.  There is 
nothing to suggest that the either specialist's opinion is 
not sufficiently based in the facts of the case or that he 
reached an arbitrary conclusion.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159 (c)(4).  
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the 
appellant's claims without further development and additional 
efforts to assist or notify the appellant in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant).  Therefore, the Board 
determines that the appellant will not be prejudiced by the 
Board proceeding to the merits of the claims.

III. Analysis

The appellant contends that the Veteran's death was actually 
due to a heart attack, which was due to his service-connected 
PTSD, and that treatment he received at a VA facility in 
October 2000 contributed to his death.  Consequently, she 
argues that service connection is warranted for the cause of 
the Veteran's death and/or that she is entitled to DIC 
benefits under 38 U.S.C.A. § 1151.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to 
the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1). 

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected disability accelerated death unless such 
condition affected a vital organ and was itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).
  
Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service, or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including cardiovascular-renal disease and 
diabetes mellitus, to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level 
of severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. § 3.310 
(2009); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the appellant was not specifically 
informed of the evidence necessary to establish secondary 
service connection.  However, the Board finds no prejudice in 
the Board considering the above regulation in adjudicating 
the appellant's claim.  See Bernard at 393-94.  As the 
preponderance of the evidence is against any relationship 
between the Veteran's cardiovascular disease and a service-
connected disability, the question of change in severity of 
the Veteran's cardiac disorder due to a service-connected 
disability is rendered moot.

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), for all claims filed on or after October 1, 
1997, to require not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).  With regard to the former element, it must be 
shown that VA's care, treatment, or examination caused the 
Veteran's additional disability and VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that VA furnished such care, treatment, or 
examination without the Veteran's informed consent.  38 
C.F.R. § 3.361(c), (d) (2009).

To determine whether the Veteran has additional disability, 
VA compares the Veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the Veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.  
38 C.F.R. § 3.361(b) (2009).

The above cited regulations governing claims under 38 U.S.C. 
§ 1151 were amended effective September 2, 2004, while the 
Veteran's appeal was pending.  
69 Fed. Reg. 46,426 (Aug. 3, 2004).  Given that the effect of 
the changes was to make VA regulations consistent with the 
changes previously made to 38 U.S.C.A. 
§ 1151, of which the appellant has been clearly advised, she 
is not prejudiced in the disposition of his claims herein.  
Bernard at 392-94. 

As reported on the Veteran's death certificate, he died in 
October 2003 of chronic renal failure due to diabetes 
mellitus with coronary artery disease, peripheral vascular 
disease, hypertension, and osteomyelitis listed as other 
significant conditions.  At the time of the Veteran's death, 
service connection was in effect for posttraumatic stress 
disorder (PTSD), evaluated as 100 percent disabling, frozen 
left shoulder, residual of gunshot wound, evaluated as 30 
percent disabling; scar of the left shoulder, residual of 
shell fragment wound, evaluated as 10 percent disabling, and 
residuals of GSW to the left hand, evaluated noncompensably.  
Additionally, the Veteran had been assigned a TDIU rating 
from October 1996 onward.    

The Board observes that the Veteran was hospitalized in a VA 
facility October 2000 after being seen about 10 days prior in 
the ER for various complaints.  He then developed sepsis, 
which required aggressive antibiotic treatment.  This 
treatment in turn led to acute renal failure, requiring 
dialysis.  The dialysis was eventually discontinued until the 
Veteran developed chronic renal failure in 2003 in the months 
prior to his death. 

Service treatment records are also silent for any reference 
to diabetes mellitus or renal failure.  The record shows that 
a diagnosis of diabetes mellitus was first noted in November 
1986, over 41 years after service discharge.  Further, no 
mention of renal failure is made until the October 2000 
hospitalization.  Thus, service connection for diabetes 
mellitus and renal disease on a presumptive basis is not 
warranted.  

Further, the lapse in time between service and the first 
complaints and diagnoses weighs against the appellant's 
claims.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Additionally, no competent medical professional has related 
the Veteran's cause of death to either a service-connected 
disability or to treatment at a VA facility.  In this regard, 
the Board notes that a July 2008 statement from a VA 
physician indicates that the Veteran's coronary artery 
disease and congestive heart failure were factors in his 
death.  Similarly, in a September 2009 VHA opinion, a 
nephrologist opined that, because the Veteran's cardiac 
disease had manifested years prior to the renal failure, a 
cardiac event would be more appropriately listed as the cause 
of death.  Also, in a separate October 2009 VHA opinion, a 
cardiologist stated that he suspected that the cause of death 
was a cardiovascular event precipitated by the underlying 
kidney disease.  However, none of these opinions relates the 
Veteran's cardiovascular disease to a service-connected 
disability, to include the PTSD. 

The nephrologist indicated that there is no evidence that 
PTSD increases the incidence of diabetes mellitus, which was 
the cause of the kidney disease.  The cardiologist related 
the Veteran's heart disease to his diabetes mellitus, 
hypertension, dyslipidemia, and renal disease, stating that 
it was a natural progression of those medical disorders.  He 
also reported that, although there is a known association 
between stress and cardiac disease, there is no such 
association with mortality.  He indicated that there had been 
few observations where Veterans with PTSD had early onset 
heart disease, and no evidence to suggest a relationship 
between PTSD and either kidney disease or diabetes mellitus.  
Thus, the competent evidence in this case does not relate the 
Veteran's cause of death, to include the contributing 
disorders, to his military service.  Although the competent 
evidence weighs in favor of the appellant's emphasis on the 
role the Veteran's cardiac disease played in his death, it 
weighs against relating that disease to his military service 
or to a service-connected disability. 

Moreover, with regard to the claim for DIC benefits pursuant 
to 38 U.S.C.A. 
§ 1151, the October 2009 cardiologist opined that the 
Veteran's October 2000 kidney disease worsened as a result of 
the antibiotics used to treat the sepsis at that time, but 
also that such result was unavoidable.  He then stated that 
he saw no action or inaction by the VA after October 2000 
that may have had a direct or indirect contribution to the 
Veteran's death.  

The September 2009 nephrologist found that the diabetes 
mellitus was the main cause of the kidney disease and that 
hypertension, hypercholesterolemia, and atherosclerosis may 
have added insult to the kidneys.  He opined that the acute 
kidney failure was related to having infection and that some 
of the antibiotics used could have contributed to the 
kidneys' injury.  Additionally, he indicated that, even 
though the Veteran recovered from the acute kidney failure 
and was off dialysis for a while, the acute injury to the 
kidneys may have sped the course of the kidney disease that 
lead to the end stage renal failure.  However, he noted that 
acute kidney failure is a complication that happens with 
sepsis and that the antibiotics used were alternated to try 
to alleviate the impact on the kidneys without success.  In 
light of the above, he concluded that he saw no action or 
lack of action by VA that may have directly or indirectly led 
to the Veteran's death. 

Finally, the Board notes an October 2000 treatment note by 
Dr. JL and a January 2001 letter by Dr. AH.  Dr. JL reported 
that the Veteran might have had a better clinical course if 
he had been evaluated and treated more aggressively when he 
initially presented to the hospital.  Dr. AH stated that, in 
retrospect, a more thorough examination of the Veteran could 
have been done at the hospital visit prior to his 
hospitalization, but that whether such evaluation could have 
changed his clinical course was impossible to state, although 
it could be reasonably considered that it might have reduced 
the severity of the subsequent physical deterioration.  

Taking all this evidence into account, the Board first 
determines that the Veteran developed an additional 
disability as a result of the VA care in October 2000.  By 
definition, acute renal failure would not be a permanent 
additional disability; however, as the evidence suggests that 
there may have been some contribution to the speed of the 
Veteran's deterioration prior to death as a result of the 
October 2000 acute kidney failure, the Board affords the 
benefit of the doubt to the appellant and finds that an 
additional disability resulted from the October 2000 VA 
treatment.  

Nevertheless, none of the competent opinions of record 
indicate that the Veteran's acute renal failure was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part.  Although the statements of Dr. JL and Dr. AH 
suggest that there may have been better courses of treatment 
at the outset of the Veteran's care in October 2000, neither 
indicated that the care taken would not have been deemed 
appropriate by a reasonable health care provider or that VA 
furnished such care, treatment, or examination without the 
Veteran's informed consent.  In addition, both the September 
2009 nephrologist and October 2009 cardiologist related that 
the treatment of the sepsis with antibiotics and subsequent 
development of renal failure was not out of the ordinary. 

Further, although the various opinions of record speculate 
that the acute renal failure may have sped the course of the 
chronic renal failure that eventually developed, such 
speculation may not provide a basis for the grant of 
benefits.  Under VA regulations and Court decisions, service 
connection or provision of other VA benefits may not be based 
on pure speculation or remote possibility.  See 38 C.F.R. § 
3.102 (2007); see also Davis v. West, 13 Vet. App. 178, 185 
(1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. 
Brown, 5 Vet. App. 237, 241 (1993).  

Accordingly, the Board concludes that the Veteran's cause of 
death, whether due to end stage renal failure or a cardiac 
event, was not related to service, to a service-connected 
disability, or to fault or carelessness on the part of VA 
during VA treatment.  The competent and probative evidence 
shows that the primary cause of the Veteran's end stage renal 
failure was diabetes mellitus and, to the extent the 
Veteran's death was due to his cardiac disease, the competent 
evidence does not associate his cardiac status or any cardiac 
event to service or a service-connected disability.  In 
addition, the evidence does not demonstrate that the 
Veteran's end stage renal failure would not have resulted but 
for the acute renal failure, and even if it did, the 
competent opinions are against a finding that the acute renal 
failure was due to a failure on VA's part to provide the 
necessary and appropriate care to the Veteran in October 
2000. 

The Board acknowledges the statements of the appellant and 
her son.  Laypersons can attest to factual matters of which 
they have first-hand knowledge, e.g., the Veteran's 
hospitalizations and course of treatment.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  However, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the question of diagnosis 
and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
As is evident from the above discussion, this case involves 
complex medical questions, and although the Board is 
sympathetic to the appellant, she is simply not competent to 
ascribe the Veteran's death to a particular cause or to 
assess the reasonableness of medical care in his case.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as 
reflected by the above discussion, the preponderance of the 
evidence is against the appellant's claims of entitlement to 
service connection for the cause of the Veteran's death and 
to DIC benefits pursuant to 38 U.S.C.A. § 1151.  Therefore, 
her claims must be denied.


ORDER

Service connection for cause of the Veteran's death is 
denied.

Entitlement to service connection to DIC benefits pursuant to 
38 U.S.C.A. § 1151 is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


